Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
2. Claims 1, 29, 30 are amended. New claims 46-49 are added. Claims 34-38, 40-45 are withdrawn.
Newly submitted claim 49 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It is noted that applicant elected SEQ ID NO: 8 in the reply submitted 10/20/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 49 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 29, 30, 32, 33, 46-48 are under consideration.

Claim Objections
3. (previous objection, withdrawn) Claims 27, 32 were objected to because of informalities.
In view of applicant’s claim cancelation, the objection as to claim 27 is withdrawn.
As to claim 32, it is noted that claim 32 as submitted 5/13/2022 does not contain the proper status identifier ((currently amended)) and claim amendments (underlined period)(See MPEP 714). As the claim as submitted 5/13/2022 contains a period, the objection is considered withdrawn.

4. (new objection) Claims 30, 46, 48 are objected to because of the following informalities: 
As to claims 30, 48, to be consistent with claim 1 on which the claims depend, the claims should recite “Zika” or “ZIKV”,  but not “ZIKA”.
As to claim 46, for improved language, the claim should recite “and comprises a 3’ untranslated…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claim 29 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 29 has been clarified.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claim 29 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: claim 29 has been clarified.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new rejection) Claims 1, 29, 30, 32, 33, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 29, 30, 32, 33, 48 as submitted 5/13/2022.
As to claim 1, it is not clear what “the genome” refers to. It is noted for example that Haddow et al. (“Genetic Characterization of Zika Virus Strains: Geographic Expansion of the Asian Lineage,” PLoS, Negl Trop Dis 6(2): e1477 (2012))(See PTO-892: Notice of References Cited) teaches: various lineages of Zika strains (East African, West African, Asian); little is known of the genetic relationships among isolates (p. 2).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. (new rejection) Claims 1, 29, 32, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1, 29, 32, 33 as submitted 5/13/2022.
See also the 35 U.S.C. 112(b) rejection above.
The claims have been described above. Each of the claims is drawn, inherently or explicitly, to any Zika strain comprising deletion of CCAGAAGAGG. Thus, the claims are drawn to compositions comprising or methods of using a genus of strains comprising deletion of CCAGAAGAGG.
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the application teaches: genomes or strains including SEQ ID NOs: 6, 7; mCherry strain [0016].
As to the state of the art, the art teaches a wide variety of lineages and strains of Zika virus (See Haddow et al. above, teaching various lineages of Zika strains (East African, West African, Asian); little is known of the genetic relationships among isolates (p. 2).
The application does not teach a representative set of examples in view of the breadth of the claims. In view of the teachings in the art and the limited teaching in the specification, in view of the breadth of the instant claims, there is no apparent common structure to the different strains that distinguishes those that contain CCAGAAGAGG from those that do not. There is therefore a high level of uncertainty as to which strains fall within the scope of the indicated genus of strains.
In view of the fact that the examples provided do not demonstrate possession of such strains, and that the application has identified no structure correlating with such strains, there is insufficient written description support for the indicated genus of strains, and therefore for the methods of using them. 
While the application identifies several strains of Zika virus including SEQ ID Nos: 6, 7, it does not identify a representative sample in view of the breadth of the claims including that would include CCAGAAGAGG for deletion. Thus, the application does not identify species clearly within the claimed genus. 
Nor does the application provide a specific structure of strains within the genus that correlates with the required deletion. Because there is no identification of structures common to each strain, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus. 
For the reasons above, and in view of the uncertainty as to which strains comprise said CCAGAAGAGG for deletion, the application has not provided sufficient written description support for the use of the genus of strains identified in claim 1. The application therefore fails to provide adequate support for methods of using this genus of strains.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. (new rejection) Claims 47, 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
See claims 47, 48 as submitted 5/13/2022.
As to claims 47, 48, the claims recite: 100% identical to the nucleic acid sequence of SEQ ID NO: 7.
As there is a deletion in the claims they depend on (claims 46, claim 1, respectively), the claims cannot recite 100% identity to SEQ ID NO: 7 (SEQ ID NO: 7 still recites CCAGAAGAGG). Thus, the claims are not considered further limiting of claim 46 and claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10. (previous rejection, withdrawn) Claims 1, 27, 30, 32 were rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“Understanding Zika Virus Stability and Developing a Chimeric Vaccine through Functional Analysis,” mBio 8:e02134-16 (2017)) (cited in applicant’s IDS submitted 10/30/2020) in view of Whitehead et al. (US20100104598)(cited in applicant’s IDS submitted 10/30/2020).
Applicant contends: the references do not teach or suggest elements of the instant claims.
In view of applicant’s amendments, the rejection is withdrawn.

11. (previous rejection, withdrawn) Claims 28, 29 were rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Whitehead et al. as applied to claims 1, 27, 30, 32 above, and further in view of Ladner et al. “(Complete Genome Sequences of Five Zika Virus Isolates,’ Genome Announc 4(3):e00377 (2016); previously cited).
In view of the withdrawal of the rejection over Xie et al. in view of Whitehead et al. on which the instant rejection depends, the instant rejection is also withdrawn.

12. (previous rejection, withdrawn) Claim 33 was rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Whitehead et al. as applied to claims 1, 27, 30, 32 above, and further in view of Hernandez et al. (US20170296646; previously recited).
In view of the withdrawal of the rejection over Xie et al. in view of Whitehead et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Conclusion
13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648